Citation Nr: 1524660	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia prior to May 21, 2012, and in excess of 30 percent disabling, from May 21, 2012, thereafter.  

2.  Entitlement to a compensable disability rating for a left knee medial meniscal tear prior to May 21, 2012, and an increased rating in excess of 20 percent disabling from May 21, 2012, thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for left knee chondromalacia and assigned an initial disability rating of 10 percent.  The Veteran has expressed disagreement with the initial disability rating assigned.  

In the December 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA Regional Office.  However, in January 2010, the Veteran submitted correspondence in which he indicated he wished to withdraw his request for a hearing and requested his case be forwarded for appellate consideration.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In September 2011, the Board, in pertinent part, denied entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the September 2011 Board decision that denied entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia.  The July 2013 JMPR indicated that the Board did not adequately discuss the Veteran's symptomology in relation to the assignment of a separate disability rating for a left knee medial meniscal tear under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Accordingly, the case was remanded to the Board for adjudication consistent with the Court's order.  

In June 2014, the Board remanded the appeal to the RO for additional development, to include affording the Veteran a new VA examination, which was performed in September 2014.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has recharacterized the issues as listed on the title page based on the complex procedural posture of the appeal.  "[T]he Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision."  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  A thorough discussion of the procedural history of the knee claims will follow in a separate Procedural History section below to explain the need for this recharacterization.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  For the initial period on appeal prior to May 21, 2012, the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, giving way, and difficulty with prolonged standing, ambulation, and stair negotiation; objective findings include limitations of motion to, at worst, 70 degrees of flexion and zero degrees of extension.  

2.  For the period on appeal from May 21, 2012, forward, the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, giving way, and difficulty with prolonged standing, ambulation, and stair negotiation; objective findings include limitations of motion, at worst, to 70 degrees of flexion and lacking 25 degrees of extension.  

3.  For the entire rating period on appeal, the Veteran's left knee disability has been manifested by dislocation of a semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

4.  Throughout the entire rating period on appeal, recurrent subluxation or lateral instability, ankylosis, malunion or non-union of the tibia and fibula, or genu recurvatum have not been shown. 


CONCLUSIONS OF LAW

1.  For the initial rating period on appeal prior to May 21, 2012, the criteria for a rating in excess of 10 percent disabling for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2014).  

2.  For the rating period on appeal from May 21, 2012, forward, the criteria for a rating in excess of 30 percent disabling for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).  

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a rating of 20 percent disabling, but no higher, for a left knee medial meniscal tear have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5258 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for left knee chondromalacia, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records, several VA examination reports, and the Veteran's statements.  

The Veteran was afforded VA examinations in January 2007, March 2008, July 2009, March 2011, June 2012, and September 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations, taken together, were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the January 2007, March 2008, July 2009, March 2011, June 2012, and September 2014 VA examinations to be adequate for rating purposes of the issues on appeal.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Procedural History

In September 2006, the Veteran filed a claim of service connection for a left knee disability.  In the February 2007 rating decision from which this appeal arises, the RO granted service connection for left knee chondromalacia, and assigned an initial 10 percent disability rating, effective September 22, 2006.  The RO indicated the 10 percent disability rating was assigned on the basis of painful motion under 38 C.F.R. § 4.59, as the Veteran demonstrated a noncompensable limitation of motion upon VA examination.  The Veteran initiated an appeal as to the initial disability rating assigned with a May 2007 Notice of Disagreement, and subsequently perfected the appeal with a December 2007 VA Form 9.  

While the Veteran's appeal was pending, in June 2008, the Veteran submitted a new claim of service connection for a left knee medial meniscus tear.  In June 2008, the RO sent VCAA notice to the Veteran regarding the new claim of service connection, which also indicated that the RO was still working on the Veteran's appeal for left knee chondromalacia.  In July 2009, the Veteran's representative submitted correspondence to the RO requesting written confirmation that the RO incorporated the medical finding of a left knee medial meniscal tear with the current appeal for an increased rating for the Veteran's left knee disability.  The July 2009 correspondence further indicated that the RO had determined that no additional duties to assist or examine the Veteran with respect to the medial meniscal tear were needed as it was part of the appeal of the left knee chondromalacia.  

In an August 2009 rating decision, the RO denied entitlement to service connection for a left knee medial meniscal tear.  The Veteran did not initial a separate appeal as to the issue of service connection for a left knee medial meniscal tear.  

In a September 2011 decision, the Board denied entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia.  In the September 2011 decision, the Board specifically discussed and denied entitlement to a separate disability rating for a left knee medial meniscal tear under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  In January 2012, the Veteran filed a Notice of Appeal with the Court.  

While jurisdiction was pending at the Court, in May 2012, the Veteran contacted the RO to file a claim to reopen service connection for a left knee medial meniscal tear, and a claim for an increased disability rating for left knee chondromalacia.  In a September 2012 rating decision, the RO granted an increase in the disability rating assigned for left knee chondromalacia to 30 percent, effective May 21, 2012, the date the Veteran contacted the RO requesting an increased rating.  The RO indicated the 30 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261, as the Veteran demonstrated a limitation of motion into knee extension upon VA examination.  

In July 2013, the Court issued the JMPR that vacated that portion of the September 2011 Board decision that denied entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia.  In the July 2013 JMPR, the Court specifically indicated that the Board did not adequately discuss the Veteran's symptomology in relation to the assignment of a separate disability rating for a left knee medial meniscal tear under Diagnostic Code 5258.  Accordingly, the case was remanded to the Board for adjudication consistent with the Court's order.  

In June 2014, the Board remanded the appeal to the RO for additional development, to include affording the Veteran a new VA examination, which was performed in September 2014.  In an October 2014 decision, the Appeals Management Center granted service connection for a left medial meniscal tear, and assigned a disability rating of 20 percent, effective May 21, 2012, the date the Veteran contacted the RO requesting the service connection claim be reopened.  

The Board notes that the RO has separately adjudicated the Veteran's left knee medial meniscal tear apart from his left knee chondromalacia.  In this regard, the RO denied service connection for a left knee medial meniscal tear in an August 2009 decision that was never appealed by the Veteran.  However, based on the complex procedural posture of the Veteran's appeal and the Veteran's statements indicating an intent to seek the highest available disability rating for his left knee disability, the Board finds that the appeal for the Veteran's left knee chondromalacia includes consideration of a disability rating assigned for a left knee medial meniscal tear.  See Percy, 23 Vet. App. at 47.  Specifically, the Board finds the appeal includes the issue of entitlement to a compensable disability rating for a left knee medial meniscal tear prior to May 21, 2012, and an increased rating in excess of 20 percent disability from May 21, 2012, thereafter.  Therefore, the Board currently has jurisdiction over both issues relating to the proper disability evaluation of the Veteran's left knee disability.  

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Disability Ratings - Analysis

The Veteran's left knee disability, as a whole, has been rated accordingly:  10 percent disabling for left knee chondromalacia from September 22, 2006, to May 20, 2012 (provided under 38 C.F.R. § 4.71a, Diagnostic Code 5014 and 38 C.F.R. § 4.59 in consideration of the Veteran's painful motion); 30 percent disabling from May 21, 2012, forward, for left knee chondromalacia (provided under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of knee extension range of motion); and a separate 20 percent rating from May 21, 2012, forward, for left knee medial meniscal tear (provided under 38 C.F.R. § 4.71, Diagnostic Code 5258, dislocated semilunar cartilage).  The Veteran contends that his current disability is more severe that presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned.  Specifically, he reports pain, locking, swelling, weakness, episodes of giving way, and intolerance to prolonged standing and walking.  As discussed in detail above, the current appeal includes consideration of all disability ratings assigned for the Veteran's left knee disability, including the assignment of the separate rating for the medial meniscal tear.  

The RO indicated that the initial 10 percent disability rating for the Veteran's chondromalacia was being provided under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5014, which represents osteomalacia.  Chondromalacia is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a.  Degenerative arthritis, as established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the knee to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the knee to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the knee to 45 degrees.  38 C.F.R. § 4.71a. 

The Veteran's left knee medial meniscal tear is rated under Diagnostic Code 5258.  Under Diagnostic Code 5258, the maximum 20 percent rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion in the joint.  38 C.F.R. § 4.71a.  

After review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for left knee chondromalacia prior to May 21, 2012, and in excess on 30 percent from May 21, 2012, forward, on the basis of limitation of motion.  In addition, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent disabling for a left knee medial meniscal tear from May 21, 2012, forward.  However, prior to May 21, 2012, the Board finds the weight of the evidence is at least in relative equipoise regarding entitlement to a separate 20 percent disability rating for a left knee medial meniscal tear.  

A March 2006 VA treatment record indicates the Veteran's complaints of pain and locking up.  The Veteran reported that he had been told by an orthopedic surgeon that the Veteran had "loose cartilage" as evidenced by a magnetic resonance imaging (MRI) study performed in April 2005.  The VA clinician noted pain with full left knee extension, and laxity with medial and lateral stress testing.    

A July 2006 VA treatment record indicates the Veteran's complaints of pain and locking up that affect his ability to work.  The Veteran reported that he had been told by an orthopedic surgeon that the Veteran had cartilage damage and would require surgical intervention in the future.  

An August 2006 private MRI report indicates intact cruciate knee ligaments and lateral meniscus.  However, the MRI report also indicates a small joint effusion with irregular myxoid degeneration of the posterior horn of the medial meniscus, indicating a possible small chronic tear.  

During the January 2007 VA examination, the Veteran complained of pain, stiffness, swelling, locking, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with kneeling, standing, and performing occupational duties as a mechanic.  The Veteran reported daily flare-ups lasting a few minutes at a time.  Upon physical examination, the VA examiner noted full, pain-free knee extension (to zero degrees), and 140 degrees of knee flexion with complaints of pain beginning at 135 degrees of flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments and menisci was within normal limits.  The VA examiner specifically noted a negative McMurray's test, indicative of no meniscal pathology.  See Dorland's Illustrated Medical Dictionary p. 1894 (32nd ed. 2012).  The VA examiner also found no edema, effusion, instability, or joint line tenderness.  The VA examiner noted two relevant diagnostic imaging studies: a May 2005 MRI that showed normal cartilage and intact menisci with a small joint effusion; and an August 2006 MRI that suggested a possible small chronic tear in the posterior horn of the medial meniscus associated with myxoid degeneration.  The VA examiner did not provide a diagnosis of medial meniscal tear.  

A November 2007 VA treatment record indicates the Veteran's complaints of pain, locking, swelling, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, squatting, stair negotiation, and performing occupational duties.  Upon physical examination, the VA clinician noted effusion in the left knee and crepitus.  The VA clinician indicated that the Veteran demonstrated left knee chondromalacia with a suspected meniscal tear.  

During the March 2008 VA examination, the Veteran complained of pain, weakness, stiffness, swelling, locking, fatigability, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, squatting, and performing occupational duties.  The Veteran reported flare-ups that occur twice weekly, lasting several hours at a time.  Upon physical examination, the VA examiner noted full, pain-free knee extension (to zero degrees), and 120 degrees of knee flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments was within normal limits; however, the VA examiner found slight effusion, medial joint line tenderness, and a positive McMurray's test.  The VA examiner indicated that a small or partial medial meniscal partial tear was noted on the diagnostic imaging, and that the Veteran had findings of the tear present upon examination, indicating moderate symptomatology.  The VA examiner opined that the meniscal tear was likely related to the injury sustained during active service.  

An April 2008 VA treatment record indicates the Veteran's complaints of pain and locking.  Upon physical examination, the VA clinician noted three degrees of knee hyperextension, and 140 degrees of knee flexion.  Stability testing of the knee ligaments was within normal limits; however, the VA clinician found medial joint line tenderness, and a positive McMurray's test.  The VA clinician indicated that the Veteran presented with a symptomatic physical examination supportive of meniscal pathology, and scheduled the Veteran for arthroscopic debridement for January 2009.  Subsequent records indicate the surgery was canceled due to the Veteran moving out of the surgeon's geographical area.  

During the July 2009 VA examination, the Veteran complained of pain, weakness, stiffness, swelling, locking, instability, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, stair negotiation, and performing occupational duties.  The Veteran reported flare-ups that occur four times yearly, lasting a few days at a time.  Upon physical examination, the VA examiner noted full, pain-free knee extension (to zero degrees), and 90 degrees of knee flexion with complaints of pain beginning at 70 degrees of flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments was all within normal limits.  The VA examiner found no effusion or locking upon examination; however, the VA examiner found medial joint line tenderness and a positive McMurray's test.  The VA examiner noted historical diagnostic imaging studies and that the Veteran reported he was scheduled for surgical intervention for a presumed meniscal tear.  However, the VA examiner concluded that the "MRI and orthopedic surgeon's statement do not support a diagnosis of 'medial meniscal tear' as yet.  This diagnosis will either be sustained or rejected by the proposed surgery."  

A November 2010 VA treatment record indicates the Veteran's complaints of pain and locking.  Upon physical examination, the VA clinician noted full left knee range of motion.  The VA clinician noted no swelling, no atrophy, no instability, and a negative McMurray's test.   

A December 2010 VA physical therapy treatment record indicates the Veteran's complaints of pain, intermittent swelling, and locking.  Upon physical examination, the VA clinician noted full, pain-free knee extension, and 121 degrees of knee flexion with pain at the end-range of motion.  The VA clinician noted crepitus, suprapatellar swelling, and a positive McMurray's test.  The VA clinician noted the Veteran demonstrated positive signs of a meniscal injury.  

During the March 2011 VA examination, the Veteran complained of pain, weakness, swelling, locking, instability, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, stair negotiation, and performing occupational duties.  The Veteran reported flare-ups that occur twice yearly, lasting a few days at a time.  Upon physical examination, the VA examiner noted a limitation of knee extension of five degrees, and to 110 degrees of knee flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments was within normal limits; however, the VA examiner found medial joint line tenderness and a positive McMurray's test.  The VA examiner noted an October 2009 MRI that showed normal cartilage and intact menisci with a small amount of fluid in the suprapatellar bursa.  The VA examiner also noted that the Veteran reported he was scheduled for surgical intervention for a meniscal tear.  

During the June 2012 VA examination, the Veteran complained of pain, weakness, swelling, locking, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, and performing occupational duties.  The VA examiner indicated the Veteran reported no flare-ups.  Upon physical examination, the VA examiner noted a limitation of knee extension of 20 degrees, and a limitation of knee flexion to 75 degrees.  Upon repetitive testing, the Veteran demonstrated a limitation of knee extension of 25 degrees, and a limitation of knee flexion to 70 degrees.  Stability testing of the knee ligaments was within normal limits, and the VA examiner found no history of patellar subluxation or dislocation.  However, the VA examiner found symptoms of a meniscal tear including frequent episodes of joint locking, pain, and effusion.  The VA examiner noted a May 2012 MRI that showed a small joint effusion with a questionable tear at the medial posterior meniscus.  

During the September 2014 VA examination, the Veteran complained of pain, weakness, swelling, locking, and episodes of giving way.  The Veteran reported that these symptoms resulted in difficulties with standing, walking, and performing occupational duties.  Upon physical examination, the VA examiner noted a limitation of knee extension of 10 degrees, and a limitation of knee flexion to 85 degrees, with complaints of pain beginning at 10 degrees of flexion.  There was no change in the range of motion with repetitive testing.  Stability testing of the knee ligaments was within normal limits, and the VA examiner found no history of patellar subluxation or dislocation.  However, the VA examiner found symptoms of a meniscal tear including frequent episodes of joint locking, pain, and effusion.  The Veteran reported flare-ups that occur four times monthly, lasting a few days at a time.  The VA examiner indicated that the Veteran would have additional limitation during joint flare-ups, or when the joint is used repetitively over a period of time, manifested primarily by pain and difficulty continuing joint movement.  The VA examiner explained that the additional loss of motion could not be ascertained, however, since the primary disability is related to pain and loss of repetitive use rather than a limitation of motion.  

Pursuant to the June 2014 Board Remand, the September 2014 VA examiner, the same VA examiner who conducted the July 2009 VA examination, was asked to opine as to the etiology of the Veteran's left knee medial meniscal tear.  The VA examiner indicated that in July 2009 he expressed some doubt about the presence of a medial meniscal tear in part because a 2009 MRI was read as negative for meniscal pathology; however, he noted that MRIs performed in 2006 and 2012 were positive for meniscal pathology.  The VA examiner opined that the 2009 MRI was a false-negative result, and the presence of the medial meniscal tear is confirmed and verified.  The VA examiner further opined that the Veteran's left knee meniscus tear had been present since service and "is therefore a manifestation of the inservice knee disorder."

Based on the above, the weight of the evidence of record does not establish that the Veteran's left knee chondromalacia, manifested by limitation of motion, warrants a disability rating in excess of 10 percent prior to May 21, 2012.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the appeal period prior to May 21, 2012, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a higher disability rating is not warranted.  Even with consideration of the additional limitation of motion due to pain, the Veteran's left knee disability presented with, at worst, a limitation of knee flexion to 70 degrees during the July 2009 VA examination, and no limitation into knee extension.  As the knee flexion limitation represents a noncompensable limitation of motion under Diagnostic Code 5260, the Board finds that the 10 percent disability rating assigned on the basis of painful motion is appropriate.  See 38 C.F.R. §§ 4.59, 4.71a.  Additionally, none of the VA examiners indicated that the Veteran demonstrated degenerative arthritis as established by X-ray findings; therefore, an increased rating under Diagnostic Code 5003 is not warranted.  

Based on the above, the weight of the evidence of record does not establish that the Veteran's left knee chondromalacia, manifested by limitation of motion, warrants a rating in excess of 30 percent from May 21, 2012, forward.  The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca for the appeal period subsequent to May 21, 2012, specifically the additional limitations of motion due to pain, fatigability, and weakness, in reaching the finding that a higher disability rating is not warranted.  Even with consideration of the additional limitation of motion due to pain, the Veteran's left knee disability presented with, at worst, a limitation of knee extension to 25 degrees and a limitation of knee flexion to 70 degrees during the June 2012 VA examination.  While the limitation of flexion is noncompensable under Diagnostic Code 5260, the Veteran's limitation of extension meets the criteria for a 30 percent rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Therefore, the Board finds that the 30 percent rating currently assigned under Diagnostic Code 5261 is appropriate, and a higher rating is not warranted.  

The Board notes that during the September 2014 VA examination, the Veteran reported pain beginning at 10 degrees of knee flexion, but was able to achieve 85 degrees of total knee flexion motion.  The VA examiner specifically indicated that the Veteran demonstrated an additional limitation in repetitive use of the knee, which was primarily manifested by pain and difficulty with movement.  The VA examiner further indicated, however, that an additional loss of motion could not ascertained because the Veteran's pain resulted in a loss of repetitive use, not an additional limitation of motion.  Therefore, while the Veteran reported pain throughout the majority of the available knee flexion motion, the Veteran did not demonstrate an additional functional limitation as a result of pain during movement, as indicated by the VA examiner.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. 

Based on the above and resolving all reasonable doubt in the Veteran's favor, the Board finds the weight of the evidence is at least in relative equipoise regarding entitlement to a separate 20 percent rating for a left knee medial meniscal tear under Diagnostic Code 5258 prior to May 21, 2012.  After a review of entire claims file, the September 2014 VA examiner indicated that the Veteran's meniscal tear has been documented by diagnostic imaging since the August 2006 MRI, which was verified by the May 2012 MRI that showed a lesion in the same area, the posterior horn of the medial meniscus.  The VA examiner further indicated that clinical evidence suggesting the presence of a meniscal tear has been documented in medical records since 2004, which note effusion, complaints of locking, and a positive McMurray's test.  The VA examiner's conclusions are supported by several VA treatment records and examination reports that reflect the presence of symptoms associated with medial meniscus pathology.  Specifically, all four VA examination reports prior to May 2012 indicate the Veteran's complaints of joint pain and locking.  Additionally, the March 2008, July 2009, and March 2011 VA examination reports indicate medial joint line tenderness and a positive McMurray's test.  

As indicated above, while the RO has adjudicated the Veteran's medial meniscal tear separate from the chondromalacia, the Board considers the Veteran's September 2006 claim for a left knee disability to include consideration of entitlement to a separate disability rating for a meniscal tear.  Therefore, while the Veteran's medial meniscal tear is currently rated at 20 percent disabling from May 21, 2012, the Board finds the Veteran is entitled to the 20 percent disability for the entire rating period on appeal, from September 22, 2006, forward.  As the 20 percent disability rating is the maximal rating under Diagnostic Code 5258, a higher rating under Diagnostic Code 5258 is not available.  38 C.F.R. § 4.71a.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left knee disability.  See Schafrath, 1 Vet App. at 595.  As mentioned above, a disability rating under Diagnostic Code 5260 for limitation of flexion requires a limitation of motion to at least 60 degrees, and a limitation to at least 45 degrees is required for a compensable rating.  However, the Veteran has demonstrated a limitation of flexion motion to, at worst, 70 degrees during the June 2012 VA examination.  As mentioned above, the Veteran reported pain throughout the majority of available knee flexion motion during the September 2014 VA examination; however, the VA examiner indicated that the Veteran's complaints of pain did not result in an additional loss of motion or functional limitation.  See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07.  Therefore, a separate compensable rating for a limitation of flexion is not warranted.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint). 

During the appeal period, the Veteran has reported symptoms of instability and episodes of giving way.  Under Diagnostic Code 5257, a 10 percent rating is assigned where the recurrent subluxation or lateral instability is "slight."  A 20 percent rating is assigned where the subluxation or lateral instability is "moderate."  A 30 percent rating is assigned where the subluxation or lateral instability is "severe."  38 C.F.R. § 4.71a.  The Board finds that a separate rating under Diagnostic Code 5257 is not warranted.  While the Veteran contends that his knee is unstable during the appeal period, his use of the word "instability" does not warrant a finding of lateral instability or recurrent subluxation, which are the specific criteria under Diagnostic Code 5257.  In fact, the objective evidence of record demonstrates no lateral instability or recurrent subluxation of the left knee.  All six VA examination reports during the appeal period indicate no evidence of recurrent subluxation or lateral instability, including specific notation of intact cruciate and collateral ligaments.  Further, the June 2012 and September 2014 VA examination reports specifically noted no history of patellar subluxation or instability.  

The Board acknowledges that the Veteran has reported that his left knee would give out, or otherwise feel unstable.  While the Board finds his contentions competent, and even credible, the Board finds more probative the clinical testing conducted by medical professionals specifically to determine the presence and extent of lateral instability.  Based on the results of that testing, which are uniformly negative throughout the appeal period, the Board finds that there is no lateral instability or recurrent subluxation of the right knee during the entire initial rating period on appeal, and a separate rating under Diagnostic Code 5257 is not warranted.  See 
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5259, the maximum 10 percent rating is assigned where a veteran presents with symptoms associated with the surgical removal of semilunar cartilage.  38 C.F.R. § 4.71a.  The Board finds that a separate rating under Diagnostic Code 5259 is not warranted, as the Veteran has not undergone surgical removal of either meniscus in the left knee.  While the evidence of record indicates the Veteran has been scheduled for a partial meniscectomy at several times during the appeal period, the Veteran has canceled or postponed each planned surgery.  

Further, the evidence, as a whole, does not reveal knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.  

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for an initial rating in excess of 10 percent disabling prior to May 21, 2012, for left knee chondromalacia, or in excess of 30 percent disabling from May 21, 2012, forward.  Additionally, the Board finds that the weight of the lay and medical evidence does not support a finding for an increased rating in excess of 20 percent disabling from May 21, 2012, forward, for a left knee medial meniscal tear.  However, the Board finds that the weight of the lay and medical evidence does support a finding for a disability rating of 20 percent, but no higher, from September 22, 2006, to May 20, 2012, for a left knee medial meniscal tear.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's left knee disability are specifically contemplated by the schedular rating criteria (Diagnostic Codes 5261, 5258, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on symptoms of locking, effusion, and limitation of motion, including due to pain and other orthopedic factors, such as weakness, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  

In consideration of the competent evidence of record, the Veteran's left knee disability has been manifested by a limitation of motion to, at worst, 25 degrees of extension, and frequent episodes of locking, pain, and effusion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20.  The Veteran's left knee disability is not manifested by recurrent subluxation or lateral instability, ankylosis, nonunion or malunion of the tibia or fibula, genu recurvatum, or removal of the menisci.  

In this case, the problems reported by the Veteran attributed to the service-connected left knee disability are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current left knee disability and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's left knee disability negatively affects his ability to work, including causing limitations in the Veteran's ability to stand, walk, and squat.  All six VA examination reports in the record, however, reflect that the Veteran has maintained full-time employment throughout the appeal period.  The September 2014 VA examination report specifically indicates that the Veteran's employer has made accommodations for the Veteran, including providing him with a seat to use during his shift.  While the May 2011 VA examiner indicated the Veteran reported increased absenteeism due to his knee, the September 2014 VA examiner indicated the Veteran "toughs it out" and continues to work during flare-ups.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.



ORDER

Entitlement to an initial rating in excess of 10 percent disabling for left knee chondromalacia prior to May 21, 2012, and in excess of 30 percent disabling, from May 21, 2012, thereafter, is denied.  

Entitlement to a 20 percent disability rating, but no higher, for a left knee medial meniscal tear from September 22, 2006, to May 20, 2012, is granted. 

Entitlement to an increased rating in excess of 20 percent disabling for a left knee medial meniscal tear from May 21, 2012, forward, is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


